Exhibit AIR COMMERCIAL REAL ESTATE ASSOCIATION STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE - GROSS 1.Basic Provisions ("Basic Provisions"). 1.1Parties: This Lease ("Lease"), dated for reference purposes only December15, 2008 is made by and between BradSmith("Lessor") and Organic Alliance, Inc.("Lessee"), (collectively the "Parties", or individually a "Party"). 1.2(a)Premises: That certain portion of the Project (as defined below), including all improvements therein or to be provided by Lessor under the terms of this Lease, commonly known by the street address of 401MontereyStreetSuite202, located in the City of Salinas, County of Monterey, State of California, with zip code 93901, as outlined on Exhibit Aattached hereto ("Premises") and generally described as (describe briefly the nature of the Premises): 1,394 square feet of professional officespace In addition to Lessee's rights to use and occupy the Premises as hereinafter specified, Lessee shall have non-exclusive rights to any utility raceways of the building containing the Premises ("Building") and to the Common Areas (as defined in Paragraph 2.7 below), but shall not have any rights to the roof, or exterior walls of the Building or to any other buildings in the Project. The Premises, the Building, the Common Areas, the land upon which theyare located, along with all other buildings and improvements thereon, are herein collectively referred to as the "Project." (See also Paragraph 2) 1.2(b)Parking: 6unreserved vehicle parking spaces . (See also Paragraph 2.6) 1.3Term: 1years and 0 months ("Original
